Title: From George Washington to Major General Nathanael Greene, 6 May 1779
From: Washington, George
To: Greene, Nathanael



Sir
Head Qrs Middlebrook 6 May 1779.

The first Jersey Regt is under marching orders, and it is pro[ba]ble will move on this route the day after to-morrow. Gen: Maxwell writes me “we have not got our portmanteaux nor waggons—Our tents are not taken out of the Store at Morristown for want of waggons.” This respects the whole.
I have thought it best to give you this notice, that there may be no delay on the above account, as the whole brigade is under marching orders. I am sir your most hble servt
Go: Washington
